DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/924,267 filed on July 09, 2020  and  the Request for continued examination (RCE) presented on January 03, 2022, amendment presented on June 06, 2022  which amends claims 1, 7, 13 and 18, canceled claims 8-10 and 12 and presents arguments, is hereby acknowledged. Claims 1-7, 11 and 13-20 are currently pending and subject to examination.

Allowable Subject Matter
3.     Claims 1-7, 11 and 13-20 are allowed.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
4.      With regard to the Applicant’s remarks dated June 06, 2022:
          Regarding rejection of claims 1-7, 11 and 13-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 9 of remarks as filed on June 06, 2022 that the cited references Kawaguchi, Jetcheva and Ha do not disclose, teach, or fairly suggest “using a controller to control a transceiver, disposed on a land based mobile vehicle, to transmit a sensor query signal to a first sensor, disposed underground, at a first location of one or more locations having one or more sensors, wherein the sensor query signal is a focused radio frequency (RF) beam that has a direction based on the first location; wherein the first sensor is configured to monitor a temperature, a moisture, a soil content, and a pH level of a soil.” as recited by amended Independent Claims 1, 13 and 18. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-7, 11 and 13-20 are allowable.

5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated June 06, 2022:
          Regarding rejection of claims 1-7, 11 and 13-20 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at page 9 of remarks as filed on June 06, 2022 that the cited references Kawaguchi, Jetcheva and Ha do not disclose, teach, or fairly suggest “using a controller to control a transceiver, disposed on a land based mobile vehicle, to transmit a sensor query signal to a first sensor, disposed underground, at a first location of one or more locations having one or more sensors, wherein the sensor query signal is a focused radio frequency (RF) beam that has a direction based on the first location; wherein the first sensor is configured to monitor a temperature, a moisture, a soil content, and a pH level of a soil.” as recited by amended Independent Claims 1, 13 and 18. Examiner agrees. Therefore, the rejection has been withdrawn.
     For Instance, the prior art of record (in particular, Kawaguchi et al. (US 2020/0380326 A1), hereinafter as “Kawaguchi”)) does not disclose “using a controller to control a transceiver, disposed on a land based mobile vehicle, to transmit a sensor query signal to a first sensor, disposed underground, at a first location of one or more locations having one or more sensors, wherein the sensor query signal is a focused radio frequency (RF) beam that has a direction based on the first location; wherein the first sensor is configured to monitor a temperature, a moisture, a soil content, and a pH level of a soil” as recited by amended Independent Claims 1, 13 and 18.
      Rather, Kawaguchi discloses controller controls MOMI transceiver to send command includes signal  such as RF signal at a location corresponding to passive tracking device includes sensor (e.g. first sensor) and RF signal that energize a power supply for the passive tracking device includes sensor (e.g. first sensor) (Kawaguchi: [paragraph 0256-0257, 0259, 0266]).

      For Instance, the newly discovered prior art reference Koch ET AL. (US 2020/0132658 A1,  hereinafter as “Koch”) does not disclose “using a controller to control a transceiver, disposed on a land based mobile vehicle, to transmit a sensor query signal to a first sensor, disposed underground, at a first location of one or more locations having one or more sensors, wherein the sensor query signal is a focused radio frequency (RF) beam that has a direction based on the first location; wherein the first sensor is configured to monitor a temperature, a moisture, a soil content, and a pH level of a soil” as recited by amended Independent Claims 1, 13 and 18.
      Rather, Koch discloses examples of sensors 112 and controllers 114 may be installed in unmanned aerial vehicle (UAV) apparatus or “drones (e.g. land based mobile vehicle).” Such sensors may include cameras with detectors effective for any range of the electromagnetic spectrum including visible light, infrared, ultraviolet, near-infrared (NIR), and the like ([paragraph 0108]). Koch further  Input data to the soil property concentration analysis component 172 can include data generated by an in-ground sensor system with modular sensors, processors, and wireless communications components for monitoring properties of field soils introduced above (Koch: [paragraph 0074]).

      For Instance, the newly discovered prior art reference Messinger et al. (US 2019/0168787 A1, hereinafter as “Messinger”) does not disclose “using a controller to control a transceiver, disposed on a land based mobile vehicle, to transmit a sensor query signal to a first sensor, disposed underground, at a first location of one or more locations having one or more sensors, wherein the sensor query signal is a focused radio frequency (RF) beam that has a direction based on the first location; wherein the first sensor is configured to monitor a temperature, a moisture, a soil content, and a pH level of a soil” as recited by amended Independent Claims 1, 13 and 18.
    Rather, Messinger discloses With reference to selecting sensors for particular applications as well as taking readings of soil and vegetation; Near infrared (NIR), 750 nm to about 900 nm, may be used for imaging vegetation; Mid-infrared (MIR), may be used for imaging vegetation, soil moisture content, fires and other thermal events; Far-infrared (FIR), may be used for imaging soil, moisture, geological features, silicates, clays, and fires; Thermal infrared may be emitted from a source located on the instant system, and thereby may use reflected radiation to image geological structures, thermal differences in water currents, fires and thermal events, and for night or underground inspections (Messinger [paragraph 0062]). 

      In light of response presented on June 06, 2022, no better art exists to teach all of the claims limitations as in Independent claims 1, 13 and 18. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 13 and 18 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, claims 1-7, 11 and 13-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459